Third District Court of Appeal
                               State of Florida

                          Opinion filed October 7, 2015.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D15-1099
                          Lower Tribunal No. 11-4024
                             ________________


                            Miami-Dade County,
                                    Petitioner,

                                         vs.

                                 Adrian King,
                                   Respondent.



     A Writ of Certiorari to the Circuit Court for Miami-Dade County, Gill S.
Freeman, Judge.

      R.A. Cuevas, Jr., Miami-Dade County Attorney, and Eric Rodriguez and
William X. Candela, Assistant County Attorneys, for petitioner.

     David H. Charlip, for respondent.

Before SUAREZ, C.J., and EMAS and FERNANDEZ, JJ.

     PER CURIAM.
       Upon consideration, we conclude that this court lacks jurisdiction, and

dismiss the petition for writ of certiorari. See Lowenstein, Inc. v. Draheim, 898
So. 2d 1129 (Fla. 4th DCA 2005) (dismissing appeal of order vacating arbitration

award as one taken from a nonfinal, nonappealable order, and noting that certiorari

jurisdiction is not appropriate because Lowenstein had not suffered irreparable

harm that could not be remedied on direct appeal); Zabawa v. Penna, 868 So. 2d
1292 (Fla. 5th DCA 2004) (dismissing petition for writ of certiorari from order

vacating arbitration award because petitioner could not show irreparable harm

irremediable on direct appeal). Contra Felger v. Mock, 65 So. 3d 625 (Fla. 1st

DCA 2011) (granting certiorari review of order vacating arbitration award,

analogizing said order to one granting a motion for new trial). But see Heart

Surgery Center v. Bixler, 128 So. 3d 169, 173 n.2 (Fla. 1st DCA 2013) (the panel

acknowledged that Felger is the controlling authority within the First District and

authorized certiorari review of an order vacating an arbitration award, but observed

that “for the reasons explained in Judge Benton’s dissent in Felger [65 So. 3d at

626], we believe that Felger is wrongly decided on such issue. . . . Here, in our

view, any harm caused by the order under review can be remedied on direct appeal

of a final order in this case.”)




                                         2